UNDERLYING FUNDS TRUST FIFTH AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS FIFTH AMENDMENT dated as of September 16, 2011, to the Fund Accounting Servicing Agreement, dated as of April 28, 2006, as amended April 12, 2007, April 21, 2008, November 1, 2009 and May 1, 2011 (the “Agreement”), is entered into by and among Hatteras Alternative Mutual Funds, LLC, a Delaware limited liability company (the “Adviser”), Underlying Funds Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the Adviser, the Trust and USBFS have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HATTERASALTERNATIVEMUTUAL FUNDS, LLC U.S. BANCORP FUND SERVICES, LLC By: /s/Lance Baker By: /s/ Michael R. McVoy Printed Name:Lance Baker Printed Name: Michael R. McVoy Title:CFO Title:Executive Vice President UNDERLYING FUNDS TRUST By: /s/Lance Baker Printed Name:Lance Baker Title:Treasurer 1 Exhibit A of the Fund Accounting Agreement – Underlying Funds Trust Fund Names Separate Series of Underlying Funds Trust Event Driven Fund Long/Short Equity Fund Market Neutral Fund Relative Value – Long/Short Debt Fund Managed Futures Fund (on or after September 29, 2011) 2
